DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending. Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation on 2/1/2021.
Claims 1-19 are being examined on the merits

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Applicant is required to elect a specific CD20+ cancer.
The species are independent or distinct because the species of diseases are unrelated to each other in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is a search and/or examination burden for 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Melissa Adams on 2/1/2021 a provisional election was made without traverse to prosecute the species of diffuse large B cell lymphoma (DLBCL).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
This application claims priority from U.S. provisional application 62743875, filed 10/10/2018, U.S. provisional application 62743060, filed 10/10/2018, U.S. provisional application 62678468, filed 5/31/2018, and U.S. provisional application 62629340, filed 2/12/2018, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted 10/3/2019 is acknowledged and has been considered.  A signed copy is attached hereto.
Claim Objections

Claim 3 objected to because of the following informalities in line 1:  The claim should be amended to include the term “the”, after the term “wherein” and prior to the term “subject” in the instant claim.  
Claim 10 objected to because of the following informalities in line 4:  The reference characters within parentheses should correspond to the element recited in the claim (have the same meaning/scope, or refer to the same substance). In this case, the reference term "optional" does not have the same meaning/scope as the term "additional" recited in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-8, 10-11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02953509 (clinical trial, published 11/1/2016) further in view of Willingham (US 2016/0008429 A1, published 1/14/2016) as evidenced by Bosly (Belg J Hematol 2011;2:57-63, published 6/2011), Advani (N Engl J Med 2018; 379:1711-172, published 11/1/2018), and Weiner (Semin Hematol. 2010;47(2):115-123. doi:10.1053/j.seminhematol., published 4/1/2011).
In regards to claim 1-2, 5-6, and 8, NCT02953509 teaches a method of treating patients with diffuse large B-cell lymphoma (DLBCL) comprising administering Hu5F9-G4, an anti CD47 antibody, in combination with rituximab, an anti CD20 antibody (Study Description). As evidenced by Bosly, the immunophenotype of DLBCL is CD20+ (Page 2, Pathology). Therefore the limitation of a CD20+ cancer is met from method of treating patients with DLBCL, as taught by NCT02953509.
In regards to claim 3, NCT02953509 teaches patients with DLBCL are relapsed or refractory to frontline or second line treatment (Eligibility, Inclusion Criteria).
In regards to claim 4 and 16, as evidenced by Advani, 95% of the patients in NCT02953509 had disease that was refractory to rituximab (Page 1711, Results, lines 2-3) and clinical data of NCT02953509 suggested that rituximab sensitivity was restored (Page 1720, Column 2). Therefore the method of treating patients with diffuse large B-cell lymphoma, as taught by NCT02953509, would have included patients with disease that was refractory to rituximab. Further, as the active method steps of the claimed invention are the same as the active method steps recited in NCT02953509, the reversal of refractoriness to rituximab will necessarily flow from the method as taught by NCT02953509.

In regards to claims 11 and 14, NCT02953509 teaches Hu5F9-G4 infusions is administered weekly, and Rituximab infusions is administered weekly for one cycle (28 days/4 weeks) and then every 4 weeks up to 6 cycles. Thus the limitations wherein the first and second cycles are 4 weeks, are met.
In regards to claim 1, NCT02953509 does not teach administering an anti-CD47 antibody to the subject at a dose of greater than or equal to 10 mg of antibody per kg of body weight.
In regards to claim 10, NCT02953509 does not teach the anti-CD47 antibody is administered to the subject in a first cycle comprising a priming dose of 1 mg of antibody per kg of body weight on day 1 followed by a dose of 30 mg of antibody per kg of body weight once every week with an additional (optional) loading dose of at least 30 mg/kg on Day 11 (week 2).
In regards to claim 13, NCT02953509 does not teach the anti-CD47 antibody is administered to the subject in a second cycle comprising a dose of 30 mg of antibody per kg of body weight once every 2 weeks.
These deficiencies are made up for by Willingham. 
Willingham teaches that female cynomolgus monkeys were administered a single 1-hour IV infusion of 30 mg/kg of Hu5F9-G4 on Day 1, or a priming dose (PD) on Day 1 at doses of 1 mg/kg, followed by weekly maintenance doses (MD) of 10 or 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B)).  

Willingham teaches that with single-dose administration of Hu5F9-G4, pharmacokinetic data demonstrated that the 30 mg/kg dose was able to transiently achieve serum levels in the range associated with efficacy in xenograft studies (Page 28, paragraph [0127], 2nd Column) and based on the results from the toxicology studies, the nonclinical safety assessment program supports the administration of Hu5F9-G4 ( e.g., as an IV infusion) for clinical trials (Page 43, paragraph [0206]). Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]).
It would be obvious to one of ordinary skill in the art to modify the method as taught in NCT02953509, to utilize the dosage regime of administering Hu5F9-G4 at 30 mg/kg weekly with a priming dose of 1 mg/kg on Day 1, as taught in Willingham. Thus the limitation of an anti-CD47 antibody to the subject at a dose of greater than or equal to 10 mg of antibody per kg of body weight is met. The limitation of the anti-CD47 antibody administered to the subject in a first cycle comprising a priming dose of 1 mg of antibody per kg of body weight on day 1 followed by a dose of 30 mg of antibody per kg of body weight once every week with an additional (optional) loading dose of at least 30 mg/kg on Day 11 (week 2) is also met.
It would be further obvious to modify the method above, to further comprise administering to the subject in a second cycle comprising a dose of 30 mg of the anti-CD47 antibody, Hu5F9-G4, per kg of body weight once every 2 weeks.
One of ordinary skill in the art would be motivated to do so as Willingham teaches that with single-dose administration of Hu5F9-G4, pharmacokinetic data demonstrated that the 30 mg/kg dose nd Column) and based on the results from the toxicology studies, the nonclinical safety assessment program supports the administration of Hu5F9-G4 ( e.g., as an IV infusion) for clinical trials (Page 43, paragraph [0206]). Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]).
One of ordinary skill in the art would have a reasonable expectation of success, and expect predictable results from using the dosage regime as taught in Willingham, which teaches a safe and effective dosage regime for the administration of Hu5F9-G4.

Claims 9, 12, 15, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02953509 (clinical trial, published 11/1/2016) in view of Willingham (US 2016/0008429 A1, published 1/14/2016) as applied to claims 1-8, 10-11, 14, and 16 above, and further in view of Murawski (Ann Oncol. 2014 Sep;25(9):1800-1806. doi: 10.1093/annonc/mdu208. Epub 2014 Jun 13. PMID: 24928834., published 6/13/2014).
In regards to claims 1-8, 10-11, 13-14, and 16, the teachings of NCT02953509 and Willingham are discussed supra.
Willingham teaches that with single-dose administration of Hu5F9-G4, pharmacokinetic data demonstrated that the 30 mg/kg dose was able to transiently achieve serum levels in the range associated with efficacy in xenograft studies (Page 28, paragraph [0127], 2nd Column) and based on the results from the toxicology studies, the nonclinical safety assessment program supports the administration of Hu5F9-G4 ( e.g., as an IV infusion) for clinical trials (Page 43, paragraph [0206]). Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]).

2.
This deficiency is made up for by Murawski.
Murawski teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2.
It would be obvious to one of ordinary skill in the art to modify the method as taught in NCT02953509 and Willingham, to further comprising administering rituximab at 375 mg/m2. 
Thus, the limitation wherein the anti-CD20 antibody is administered at a dose of 375 mg/m2 of antibody is met.Further, as NCT02953509 teaches Rituximab infusions will be administered weekly for one cycle (28 days/4 weeks) and then every 4 weeks up to 6 cycles, and Murawski teaches administering rituximab at 375 mg/m2, the limitations of wherein the anti-CD20 antibody is administered to the subject in the first cycle once every week at a dose of 375 mg/m2 of antibody and wherein the anti-CD20 antibody is administered to the subject in the second cycle once every four weeks at a dose of 375 mg/m2 of antibody, are met.
One or ordinary skill in the art would be motivated to use a specific dosage of rituximab already known in the arts to safely and effectively treat diffuse large B-cell lymphoma in a method of treating patients with diffuse large B-cell lymphoma comprising rituximab. 
Further, as Murawski already teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2, one of ordinary skill in the arts would have a reasonable expectation of success, and expect predictable results from utilizing this dosage to treat diffuse large B-cell lymphoma from the method as taught in NCT02953509.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/089,115 (U.S. Publication No. 20190106491, published 4/11/2019)in view of Willingham (US 2016/0008429 A1, published 1/14/2016) and Murawski (Ann Oncol. 2014 Sep;25(9):1800-1806. doi: 10.1093/annonc/mdu208. Epub 2014 Jun 13. PMID: 24928834., published 6/13/2014). 
Copending Application No. 16/089,115 teaches a method of treating a human subject with a therapeutic dose of anti- CD47 agent, the method comprising: (a) administering a priming dose of the anti-CD47 agent to the subject, where the priming dose is from about 0.5 to about 5 mg/kg and (b) administering a therapeutically effective dose of an anti-CD47 agent to the subject, wherein step (b) is after at least about 3 days after beginning step (a).
Copending Application No. 16/089,115 teaches the anti-CD47 agent is an antibody that binds to CD47.
Copending Application No. 16/089,115 teaches the therapeutically effective dose is from about 10 mg/kg to about 25 mg/ml.
Copending Application No. 16/089,115 teaches the therapeutically effective dose is administered from about every 7 days to about every 14 days.
Copending Application No. 16/089,115 does not teach treating a human subject having a CD20+ cancer.
Copending Application No. 16/089,115 does not teach administering an anti-CD20 antibody to the subject.
Copending Application No. 16/089,115 does not teach the subject is relapsed or refractory to at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or greater than 10 prior lines of cancer therapy.

Copending Application No. 16/089,115 does not teach the anti-CD47 antibody comprises or consists of Hu5F9- G4.
Copending Application No. 16/089,115 does not teach the anti-CD20 antibody comprises an Fc capable of at least one of ADCC and ADCP.
Copending Application No. 16/089,115 does not teach the anti-CD20 antibody comprises or consists of rituximab.
Copending Application No. 16/089,115 does not teach the anti-CD20 antibody is administered at a dose of 375 mg/m2 of antibody.
Copending Application No. 16/089,115 does not teach the anti-CD47 antibody is administered to the subject in a first cycle comprising a priming dose of 1 mg of antibody per kg of body weight on day 1 followed by a dose of 30 mg of antibody per kg of body weight once every week with an additional (optional) loading dose of at least 30 mg/kg on Day 11 (week 2).
Copending Application No. 16/089,115 does not teach the first and second cycles are 4 weeks in duration.
Copending Application No. 16/089,115 does not teach the anti-CD20 antibody is administered to the subject in the first cycle once every week at a dose of 375 mg/m2 of antibody.

Copending Application No. 16/089,115 does not teach the anti-CD47 antibody is administered to the subject in a second cycle comprising a dose of 30 mg of antibody per kg of body weight once every 2 weeks.
Copending Application No. 16/089,115 does not teach the anti-CD20 antibody is administered to the subject in the second cycle once every four weeks at a dose of 375 mg/m2 of antibody.

These deficiencies are made up for by NCT02953509, Willingham, and Murawski.
In regards to instant claims 1-2, 5-6, and 8, NCT02953509 teaches a method of treating patients with diffuse large B-cell lymphoma (DLBCL) comprising administering Hu5F9-G4, an anti CD47 antibody, in combination with rituximab, an anti CD20 antibody (Study Description). As evidenced by Bosly, the immunophenotype of DLBCL is CD20+ (Page 2, Pathology). Therefore the limitation of a CD20+ cancer is met from method of treating patients with DLBCL, as taught by NCT02953509.
In regards to instant claim 3, NCT02953509 teaches patients with DLBCL are relapsed or refractory to frontline or second line treatment (Eligibility, Inclusion Criteria).
In regards to instant claims 4 and 16, as evidenced by Advani, 95% of the patients in NCT02953509 had disease that was refractory to rituximab (Page 1711, Results, lines 2-3) and clinical data of NCT02953509 suggested that rituximab sensitivity was restored (Page 1720, Column 2). Therefore the method of treating patients with diffuse large B-cell lymphoma, as taught by NCT02953509, would have included patients with disease that was refractory to rituximab. Further, as the active method steps of the claimed invention are the same as the active method steps recited in NCT02953509, the reversal of refractoriness to rituximab will necessarily flow from the method as taught by NCT02953509.
In regards to instant claim 7, as evidenced by Weiner, monoclonal antibodies, such as Rituximab, can induce ADCC via a mechanism wherein Fc of the antibody bound to the target cell, bind to Fcγ receptor (FcγRs) on the effector cells triggering immune cell activation and death of the target cell. Therefore the limitation of an anti-CD20 antibody comprising an Fc capable of ADCC is necessarily flows from the method of treating comprising administering rituximab, as taught in NCT02953509.

Willingham teaches that female cynomolgus monkeys were administered a single 1-hour IV infusion of 30 mg/kg of Hu5F9-G4 on Day 1, or a priming dose (PD) on Day 1 at doses of 1 mg/kg, followed by weekly maintenance doses (MD) of 10 or 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B)). Willingham teaches that 1 or 3 mg/kg on day 1 as the loading (priming) dose and one week later, a maintenance dose of either 10 or 30 mg/kg is administered, and continued weekly for 3 doses.
In regards to instant claim 13, Willingham teaches suitable administration of a therapeutically effective dose of an anti-CD47 agent can entail administration of doses once every two weeks (Page 23, paragraph [0078]).
In regards to instant claims 9, 12, 15, and 17-19, Murawski teaches a method of treating patients with diffuse large B-cell lymphoma comprising administering rituximab at 375 mg/m2.
It would be obvious to one of ordinary skill in the art to modify the method as taught in copending Application No. 16/089,115 to further comprise administering rituximab, an anti CD20 antibody, and specifically Hu5F9-G4 as the anti CD47 antibody, as taught by NCT02953509.
Further, it would be obvious to one of ordinary skill in the art to modify the method as above, to further comprise Hu5F9-G4 administered weekly, and Rituximab infusions administered weekly for one cycle (28 days/4 weeks) and then every 4 weeks up to 6 cycles.
One of ordinary skill in the art would be motivated to do so, as to treat a specific disease with a safe and effective dose. As it was already known in the arts that a method of treating patients with diffuse large B-cell lymphoma (DLBCL) comprising administering Hu5F9-G4, an anti CD47 antibody, in 
It would be obvious to one of ordinary skill in the art to modify the method as taught in copending Application No. 16/089,115 and NCT02953509, to utilize the dosage regime of administering Hu5F9-G4 at 30 mg/kg weekly with a priming dose of 1 mg/kg on Day 1, as taught in Willingham. Thus the limitation of an anti-CD47 antibody to the subject at a dose of greater than or equal to 10 mg of antibody per kg of body weight is met. The limitation of the anti-CD47 antibody administered to the subject in a first cycle comprising a priming dose of 1 mg of antibody per kg of body weight on day 1 followed by a dose of 30 mg of antibody per kg of body weight once every week with an additional (optional) loading dose of at least 30 mg/kg on Day 11 (week 2) is also met.
It would be further obvious to modify the method above, to further comprise administering to the subject in a second cycle comprising a dose of 30 mg of the anti-CD47 antibody, Hu5F9-G4, per kg of body weight once every 2 weeks, as taught by Willingham.
One of ordinary skill in the art would be motivated to do so as Willingham teaches that with single-dose administration of Hu5F9-G4, pharmacokinetic data demonstrated that the 30 mg/kg dose was able to transiently achieve serum levels in the range associated with efficacy in xenograft studies (Page 28, paragraph [0127], 2nd Column) and based on the results from the toxicology studies, the nonclinical safety assessment program supports the administration of Hu5F9-G4 ( e.g., as an IV infusion) for clinical trials (Page 43, paragraph [0206]). Further, Willingham teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]).
One of ordinary skill in the art would have a reasonable expectation of success, and expect predictable results from using the dosage regime as taught in Willingham, which teaches a safe and effective dosage regime for the administration of Hu5F9-G4.
2, as taught by Murawski. 
Further, as NCT02953509 teaches Rituximab infusions will be administered weekly for one cycle (28 days/4 weeks) and then every 4 weeks up to 6 cycles, and Murawski teaches administering rituximab at 375 mg/m2, the limitations of wherein the anti-CD20 antibody is administered to the subject in the first cycle once every week at a dose of 375 mg/m2 of antibody and wherein the anti-CD20 antibody is administered to the subject in the second cycle once every four weeks at a dose of 375 mg/m2 of antibody, are met.
One or ordinary skill in the art would be motivated to use a specific dosage of rituximab already known in the arts to safely and effectively treat diffuse large B-cell lymphoma in a method of treating patients with diffuse large B-cell lymphoma comprising rituximab. One of ordinary skill in the arts would have a reasonable expectation of success and expect predictable results from using a specific dosage of rituximab already known in the arts to safely and effectively treat diffuse large B-cell lymphoma. 

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/               Examiner, Art Unit 1643                                  

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643